BRIAN QUINN
    Chief Justice
                                 Court of Appeals                               VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                    MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                    P. O. Box 9540
                                                                                  79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                       (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                      May 27, 2015

Kristen Jernigan
Attorney at Law
207 S. Austin Ave.
Georgetown, TX 78626
* DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00016-CR
          Trial Court Case Number: 12-05502-CRF-361

Style: Lawrence Pena v. The State of Texas

Dear Counsel:

        By Order of the Court, the motion for an extension of time to file Appellant’s brief
is this day granted. Appellant’s brief is filed as of May 21, 2015.

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK

xc:       Douglas Howell (DELIVERED VIA E-MAIL)